Case 4:19-cv-00005-CDL Document 17-3 Filed 11/08/19 Page 1 of 6

Use of Force Report #: UEIZaL-

Date Logged In: OB] a fel. _

Columbus Police Department miele Beciwn

    
 

 

 

 

Reporting Officer Brian Dudley Employee No. 27341
Date _1-9-17 Time _0501 Nature of Call 8400 j
_cco:ion SRG ae seeresmreerars |
Use of Force [| Paln Compliance [| Baton C] Fist

Check All That Apply [-] chemical Agent [| kicks Other (Speclty) Soft empty hands

 

 

 

 

 

Officers Who 1. Brian Dudley . 2. Michael Aguilar

Used Force 3. 4,

Suspect Data: Name Arreola, Hector Rodrigo a Age 30

DOB 8-14-86 Race Hispanie Height _601 Weight 190 Sex MX F LL]

Charges, If any Disorderly Conduct
Disposition (jail, hospital, etc.) Hospital

 

Narrative of Circumstances: (

    

On 1-9-17 at approximately 0500 hours, police were dispatched to Bee [2 in reference to

meeting with an individual. Upon arrival I spoke to Mr. Arreola who stated that he wanted to
check on his mother. Prior to arriving on scene at this call Officer Aguilar and I were out at this
address to check on Mr. Arreola’s mother who ended up being in good health and was asked to—
contact Mx. Arreola, While on scene the second time speaking to Mr. Arreola, Officer Dudley
asked why police officers are needed back out af this address and Mr. Arreola stated that
something was strange about this situation. I asked several times what was so strange that would
warrant us to knock on the door again to wake his mother ap again. While talking to Mr. Arreola
he stated that there were flashlights on'in his mother’s residence, I looked behind me at the
residence and did not see any signs of flashlights but noticed his mother looking out the front door
at us talking to Mr, Arreola, Mr. Arreola’s mother then came outside and spoke to Mr. Arreola
about why he was acting so strange and even suggested he come inside to sleep. Mr. Arreola
continued to act strange and did not offer any information to us.

RECEIVED

MAR 30 2017

COLUMBUS PGMdOB DEPT
PROFESSIONAL STANDARDS

Continued on Reverse

 

 
Case 4:19-cv-00005-CDL Document 17-3 Filed 11/08/19 Page 2 of 6

 

MEDICAL INFORMATION

 

WITNESS INFORMATION

1. NAME
ADDRESS
TELEPHONE: HOME WORK

2, NAME
ADDRESS
TELEPHONE: HOME WORK

3. NAME M
ADDRESS
TELEPHONE: HOME WORK

4. NAME
ADDRESS
TELEPHONE: HOME WORK

Reporting Officer's Signature o ee a _— date 1-9-17

Name of Supervisor Notified Set. Randy Kiel By nihere Aguilar

 

 

 

 

 

 

 

 

 

 

 

CCG001946

 
Case 4:19-cv-00005-CDL Document 17-3 Filed 11/08/19 Page 3 of 6

Columbus Police Department
Field Use-Of-Force Report

Narrative of Circumstances
Continued from First Page

Mr. Arreola stated that he was going to a different residence to call someone, Mr. Arreola went to
747 Moss drive and knocked on the door, Officer Aguilar and I followed Mr. Arreola with his
mother in an attempt to get Mr, Arreola detained so the responding EMTs could speak to him.

At 747 Moss Drive Officer Aguilar and I approached Mr, Arreola and asked him to come talk to them.
Mr. Arreola continued to disrupt and disturb the residence at 747 Moss Dr. he then asked “where is your
back up”. Officer's then approached Mr. Arreola and attempted to take him into custody. Officer Aguilar
grabbed Mr. Arreola’s right arm at which time Mz, Arreola attempted to get his arm free from Officer
Aguilar and moved towards the front steps of the house. As Mr, Arreola pulled his arm away I (Officer
Dudley) grabbed the left arm of Mr, Arreola in attempt to got his hand behind his back and prevent him
from going up the steps towards the front door, While Officer Aguilar and I held onto his arms Mr.
Arreola continued to resist as police told him to comply. During the struggle Mr. Arreola was finally
taken to the ground where officers were still unsuccessful in getting his hands behind his back, After
several minutes of struggling to get Mr, Arreola’s hands behind his back, Officer Aguilar and I were able
to get the hands cuffed. At no time was any other form of force used to gain control of Mr. Arreola, Mr.
Arreola was rolled to his side and when other units arrived on scene he was sat up on the ground. During
the struggle I noticed some blood near the nose of Mr. Arreola, Mr. Arreola was transported to the
Midtown Medical Center by M-1 for further treatment.

Nothing further at this time,

Page 0

CCG001947_

 

 
Case 4:19-cv-00005-CDL Document 17-3 Filed 11/08/19 Page 4 of 6

COLUMBUS POLICE DEPARTMENT
Supervisor’s Field Use-Of-Force Report

   

 

 

 

 

 

Supervisor Reporting Sergeant Randy Kiel Employee No. 14362
Reporting Officer Brian Dudley Employee No, 27341
SUSPECT DATA Name Hector Rodrigo Arreola Age 30

DOB _ 08-14-86 Race H Height 601 Weight 190 Sex M X_ F

Charges, If Any Disorderly Conduct
Disposition of Suspect Midtown Medical Center

 

Circumstances _On 01-09-17 at approximately 0500 hrs, , Officers Dudley and Aguilar responded to a 2nd
Meet a person call at MT Officers met with Hector Arreola, who was acting in an irrational manner,

Officers attempted to place Mr, Atreola in custody, at which time he resisted, A strugele ensued with officers

 

and Mr. Arreola was then forcibly handouffed and placed under arrest,
Officers Who 1, Officer Brian Dudley 2. Officer Michael Aguilar

Used Force 3, 4,

 

SUPERVISOR'S INVESTIGATION
Deviations From Columbus Police Department Policies or Rules YES [] NO [xX]
Tactics or Actions Should Be Reviewed YES [] NO [X]

Narrative of Investigation On 01-09-17 at approximately 0500 hours, Officers Dudley and
Aguilar were dispatched to —. ~—Ssin reference to meeting with an individual, Upon
Arreola who stated that he wanted to check on his mother,

 

 

arrival Officer Dudley spoke to Mr,
TLarlier, Officers Dudley and Aguilar were dispatched to this address to check on My,
Arreola’s mother who ended up being in good health and was asked to contact Mr, Arreola,
While on scene the second time, officers asked Mr, Arreola why he heeded police back out at
this address. Mr. Arreola stated that something was strange about this situation. ‘Officers
asked several times what was so strange that would warrant officers to Jock on the door
again and wake his mother up. Mr, Arreola stated that there were flashlights on in his
mother’s residence. Officer Dudley looked at the residence and did not sec any signs of

flashlights but noticed hig mother looking ont the front door at them talking to Mr. Arreola.

CCG001948

 

 

 

 

 
Case 4:19-cv-00005-CDL Document 17-3 Filed 11/08/19 Page 5 of 6

Supervisor’s Recommendations
Use of Force Report

Based on the circumstances of this incident and my Investigation this use of force
incident Is classifled as:

[ ] Justified - The investigation’s findings reveal the act or acts did occur, but
were within department policy and guidelines.

[ ] Not Justifled - The Investigation’s findings reveal sufficient evidence that the
use of force violated department policy and guidelines. Disciplinary Action
report Is attached.

[xX] Needs Further Investigation — Refer to the Office of Chief of Pollea for
review and assignment.

OO? -29-7P D2 | 7 SET Re het

 

 

Date Received [ester Supervisor
Ol-O9-(7 Dthdd> Leste
Date Received Bureau Captain

 

O1oo- 3) Bureau Major \ Ob or. AS Mod

Date Received Signature ¢

Assistant Chief

 

 

Date Received | Signature

Chief of Police

 

 

Date Received Signature

Professional
Standards

 

 

Date Received Signature |

COG001949
Case 4:19-cv-00005-CDL Document 17-3 Filed 11/08/19 Page 6 of 6

COLUMBUS POLICE DEPARTMENT
Supervisor’s Field Use-Of-Force Report

Narrative of Investigation
Continued from Page

 

 

Mr. Arreola’s mother then came outside and spoke to My. Arreola and asked him
why he was acting so strange and even suggested that he come inside to sleep. Mr.
Arreola continued to act strange and stated that he was going to a different
residence to call someone. Mr, Arreola walked to EE and knocked on
the door, Officers followed Mr. Arreola alongside his mother in attempt to get Mr, .
Arreola detained so the responding EMTs could speak to him. (officers had
requested an EMS unit due to the erratic behavior of Mr. Arreola), ,

Officer Dudley and Aguilar approached Mr. Arreola in front 0, where he
was causing a disturbance, Officers asked Mr, Arrcola to come talk to them. Mr. Arreola
then asked “where is your back up”, Officers then approached My, Arreola and attempted
to take him into custody, Officer Aguilar grabbed Mr. Arreola’s right arm at which time
Mr. Arrcola attempted to get his arm free from Officer Aguilar and moved towards the
front steps of Pee] As Mr. Arreola pulled his arm away, Officer Dudley grabbed
the left arm of Mr, Arreola in attempt to get his hand behind his back and prevent him |
from going up the steps towards the front door. While Officer Aguilar and Dudley held
onto his arms, Mr. Arreola continued to resist as officers ordered him to comply and stop
resisting. During the struggle Mr. Arreola was finally taken to the ground in the grassy
area of front yard. Officers were still unsuccessful in getting his hands behind his back.
After several minutes of struggling, officers were able to get his hands cuffed. Mr. Arreola
was rolled to his side sat up on the ground and checked for injuries,

CCG001950

 

 
